Title: To Thomas Jefferson from the Commissioners of the Treasury, 10 November 1787
From: Commissioners of the Treasury
To: Jefferson, Thomas



Sir
Board of Treasury November 10. 1787

We have the honor of transmitting to your Excellency two Acts of the United States in Congress of the 12th. and 25th. of October last: the one, relative to the Americans who are Captives at Algiers, the other to the Prize Money due to Captain Jones’ Squadron from the Court of Denmark. Mr. Jarvis (who is so obliging as to take charge of our dispatches) will deliver to you the documents relative to this claim, which on Captain Jones’ arrival were transmitted by him to Congress and referred to this Board.
We have no doubt but every exertion will be made use of on your part to obtain satisfaction from the Court of Denmark, and that such arrangements will be taken by you that the Monies recovered may remain (as the Act directs) in your hands till the further order of Congress.
In your Letter of the 17. June last you state the propriety of such measures being adopted for paying the Salaries due to the Foreign Ministers and public Servants in Europe, so that one may not in this respect be dependant on the other. This opinion is perfectly consonant to our Ideas; and we shall therefore transmit to Mr. Carmichael a Letter of Credit on Messrs. Wilhem and Jan Willink, and Nicholas & Jacob Van Staphorst of Amsterdam; authorising him to draw quarterly on that house for the Salary assigned to him; enclosed you will receive a Letter to the same effect.
We are sorry to find that Mr. Grand is so much in advance as your Letter States; such is the present state of the Treasury here that we have little or no prospect of being able to make any remittances to him from this Country, and by the last accounts we received from the Commissioners of Loans in Holland, the Loan which had been opened in that Country for a Million of Florins, filled so slowly that they were apprehensive of falling short of  Funds to face the February Interest. So soon as we receive Intelligence from Holland, that the subscription to the Loan will admit of a Reimbursement to Mr. Grand we shall give directions for that purpose. You will be pleased to make this communication to that Gentleman: for fear we should not be able to write to him by this opportunity.
It gives us pleasure to learn that you are likely to settle in a satisfactory manner the claims of Mr. Dobrie, upon which the disposition of the public Stores at Nantz depends. We shall be glad to be furnished with the result of this settlement as soon as possible together with a particular Abstract of the property subject to the Attachment, that we may give such directions about it as may be found necessary.
You will observe that the Act of the 12th of October last constitutes the Balance of the former Appropriation on Account of the Barbary Treaties a Fund for redeeming the American Captives at Algiers. At present we are not able to ascertain what this Balance is. We hope soon to be able to effect this when if the State of the Loans in Holland will admit of it (without hazarding the payment of the Interest) we shall transmit directions to the Commissioners to answer your drafts for the whole or such part of the balance as you shall find necessary for executing the intentions of Congress.
Whilst the fate of the Constitution proposed by the late General Convention at Philadelphia is in suspence there is every reason to apprehend that the several States will if possible be more remiss in the payment of their several Quotas than they have hitherto been. The completion of the Subscription to the late Loan in Holland is therefore an Object of great moment and as such we doubt not that whatever Influence you can use to promote this Object will be exerted.
We have the honor to be with the greatest respect Your Excellys. Most Obedt. Huml. Servts.,

Samuel Osgood
Arthur Lee

